UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2013 Commission File Number 001-34420 Globe Specialty Metals, Inc. (Exact name of registrant as specified in its charter) Delaware 20-2055624 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Penn Plaza 250West 34th Street, Suite4125 New York, NY 10119 (Address of principal executive offices, including zip code) (212)798-8122 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common stock, $0.0001par value The NASDAQ Global Select Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filero Non-accelerated filero Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoþ As ofFebruary 5, 2014, the registrant had74,414,018 shares of common stock outstanding. Globe Specialty Metals, Inc. Page No. PARTI Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3.
